Citation Nr: 0801845	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage, manifested as alteration of sensation in the 
right thigh, as if it were a service-connected disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage, manifested as urinary frequency and discomfort, 
as if it were a service connected-disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston Texas.

This case was the subject of a November 2007 hearing before 
the undersigned Veterans Law Judge.  As discussed at the 
hearing, the adjudication of this case encompasses claims for 
compensation for both sensory impairment of the right thigh 
and urological impairment due to VA surgery and treatment in 
April 2007.  (See November 2007 Board hearing transcript at 
pages 14-15.)  Accordingly, the issues are set forth 
separately on the title page and are addressed separately in 
today's decision.

The issue of entitlement to service connection under 38 
U.S.C.A. § 1151 for nerve damage, manifested as urinary 
frequency and discomfort, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran has right lateral femoral cutaneous 
neuropathy, which is more likely than not related to VA 
surgical intervention in April 2007.  

2.  Right lateral femoral cutaneous neuropathy was not a 
result of an event reasonably foreseeable during the 
surgeries and treatment the veteran received during VA 
hospitalization in April 2002. 





CONCLUSION OF LAW

The criteria for the award of compensation for right lateral 
cutaneous femoral neuropathy, as if it were as service 
connected disability, have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for entitlement for compensation 
under 38 U.S.C.A. § 1151 for nerve damage, manifested as 
alteration of sensation in the right thigh.  Therefore, no 
further notice or development is needed with respect to this 
issue.

Law and Regulations

Compensation is authorized under the provisions of 38 
U.S.C.A. § 1151 if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions.  This compensation is awarded 
in the same manner as if the additional disability or death 
were service connected.  38 U.S.C.A. § 1151.

Earlier interpretations of § 1151 required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997, such as the instant claim.  Pub. L. No. 104-204, § 
22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004, and apply to all claims filed on or after 
October 1, 1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

On April 9, 2002, the veteran sought treatment for severe 
abdominal pain at the emergency room of the VA Medical Center 
(VAMC) in Houston, Texas.  That same day, he underwent an 
exploratory laparoscopy and was found to have an ileum 
stricture, which was found upon pathology analysis to be a 
type of lymphoma.  His post-operative course was complicated 
by a slow return of bowel function and a bowel evisceration 
after a violent cough.  On April 18, 2002, he returned to the 
operating room for reconstruction of his small bowel 
anastomosis and placement of retention sutures.  After a 
period of recovery from the second surgery, he was discharged 
from hospitalization on April 30, 2002.

The veteran contends that he incurred neurological damage 
resulting in alteration of sensation to his right thigh as a 
result of the April 18, 2002, surgery.  

Records of hospitalization dated April 28 and 29, 2002, 
reflect complaints of numbness of the right thigh.  
Neurological examination on November 28 revealed diminished 
gross sensation from just above the knee to the upper thigh 
on the right leg as compared to the left.  The assessment was 
possible cutaneous nerve compression.

In a letter dated in May 2006, Duane Williams, M.D., a 
private treating physician, described the veteran as having a 
"a permanent localized numbness to an area slightly above 
the kneecap and which results in a daily experience of neural 
disorder to his posterior side of the upper right leg which, 
by inflammation, expands to the upper musculature of this 
thigh and results in diminished use and loss of all physical 
sensations to the affected area under the normal physical 
activities of standing, walking, and sitting."

In May 2007, the veteran underwent a VA neurological 
examination.  The examiner reviewed the veteran's medical 
records and physically examined the veteran.  The examiner 
noted that after the April 18, 2002, surgery, postoperative 
follow-up notes mention impaired sensations in the 
distribution of the right femoral cutaneous nerve, and that 
his evaluation of the veteran was consistent with right 
lateral femoral cutaneous nerve neuropathy.  The examiner's 
impression was right lateral femoral cutaneous neuropathy, 
more likely than not related to prior surgical intervention, 
mild to moderate, stable.  The Board affords this medical 
opinion significant probative weight.

The evidence associated with the claims file, including the 
informed consent documents signed by the veteran during his 
hospitalization in April 2002 and the discussion of risks in 
the reports of surgery and treatment, do not mention this 
type of neurological disability as a foreseeable consequence 
or risk of the surgeries and treatment he received. 

In light of the May 2007 VA medical examiner's opinion that 
the veteran's right lateral femoral cutaneous neuropathy was 
a result of VA surgical intervention, and in the absence of 
any evidence showing that right lateral femoral cutaneous 
neuropathy was the result of an event reasonably foreseeable 
during the surgery, the Board finds that entitlement to 
compensation under 38 U.S.C.A. § 1151 for right lateral 
femoral cutaneous neuropathy, as if it were a service-
connected disability, is warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lateral femoral cutaneous neuropathy, as if it were a 
service-connected disability, is granted.


REMAND

The veteran contends that he has urinary discomfort and 
excessive frequency as a result of neurological damage 
incurred during VA surgeries and treatment in April 2002.

At the veteran's November 2007 Board hearing, the veteran 
identified updated sources of VA and private medical 
treatment and elaborated on the nature of his urological 
problems and why he felt they were related to service.  (See 
November 2007 Board hearing transcript at pages 12-13 and 
15.)  In light of the foregoing, updated records of treatment 
would be useful in adjudicating the veteran's claim.  See 38 
U.S.C.A. § 5103A(b-c).   If any new records of treatment are 
received regarding the veteran's urological difficulties, a 
supplemental VA medical opinion would be useful.  See 38 
U.S.C.A. § 5103A(d).

In addition, the statement of the case on the matter of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for nerve damage was issued in February 2005.  Since that 
time, the RO has received a relevant May 2006 letter from 
Dwayne Williams, M.D., discussing the veteran's history and 
ongoing difficulties, as well as a report of a VA examination 
dated in June 2007 addressing whether the veteran's current 
urinary difficulties are a result of his VA surgeries in 
April 2002.  No supplemental statement of the case has been 
issued in light of this newly received evidence.  A 
supplemental statement of the case should be issued taking 
into consideration all relevant evidence received since the 
statement of the case was issued in February 2005.  See 38 
C.F.R. § 19.31. 
  
Finally, although the veteran has been provided VCAA notice 
in this case, he should be provided updated notice that 
complies with recent developments in case law as to the 
requirements for proper VCAA notice.  See, e.g, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Issue a VCAA notice letter for the 
issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for nerve damage, 
manifested as urinary frequency and 
discomfort, as if it were a service-
connected disability, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The notice 
should include an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for residuals of 
neurological damage he claims to be 
attributable to his VA treatment and 
surgery in April 2002, and any treatment 
for urological difficulties.  After any 
required releases are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include records 
of treatment with Dwayne Williams, M.D., 
as described in Dr. Williams' May 10, 
2006, letter associated with the claims 
file; and updated records of VA medical 
treatment, including records of continuing 
treatment with Dr A.G. at the VAMC in 
Houston Texas, and of VA emergency room 
treatment in October 2007 (see November 
2007 Board hearing transcript at pages 12-
13 and 15).

3.  If any newly received records pertain 
to the veteran's urological difficulties, 
request a supplemental VA medical opinion 
on the matter of whether such difficulties 
are a result of VA treatment and surgery 
in April 2002.  The reviewing physician is 
requested to opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's urological difficulties are a 
result of treatment or surgery received in 
April 2002.  The examiner is also 
requested to opine as to whether or not 
the veteran's urological difficulties were 
a reasonably foreseeable result of 
treatment or surgery received in April 
2002.  The examiner is referred to VA 
records of hospitalization and treatment 
in April 2002, and a VA examiner's report 
dated in June 2007.

4.  Readjudicate the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for nerve damage, manifested as urinary 
frequency and discomfort, as if it were a 
service-connected disability.  If the 
benefit sought remains denied, the veteran 
should be provided a Supplemental Statement 
of the Case (SSOC) and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


